PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/053,260
Filing Date: 14 Oct 2013
Appellant(s): Cunningham et al.



__________________
Scott D. Paul(42984).
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/2/21

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/2/21 from which the appeal is taken have been modified by the Advisory Action dated 7/12/21.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 26, 28-30, 32, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0319926 issued to Chakra et al.(Chakra) in view of US 2006/0069599 issued to Hatoun et al.(Hatoun) in view of US 2013/0060594 issued to Motoyama et al.(Motoyama).
Claims 31, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0319926 issued to Chakra et al.(Chakra) in view of US 2006/0069599 issued to Hatoun et al.(Hatoun) in view of US 2013/0060594 issued to Motoyama et al.(Motoyama) in view of US 2006/0106661 issued to Oikawa et al.(Oikawa).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2009/0319926 issued to Chakra et al.(Chakra) in view of US 2006/0069599 issued to Hatoun et al.(Hatoun) in view of US 2013/0060594 issued to Motoyama et al.(Motoyama) in view of US 2010/0250322 issued to Norwood.
Claim 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0319926 issued to Chakra et al.(Chakra) in view of US 2006/0069599 .
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The rejection of claim 36 under 35 USC 112(d) was withdrawn in the Advisory Action dated 7/12/21.
(2) Response to Argument
The applicant argues in substance,
a) As per claim 26, the prior art does not teach “in response to the collaborative session being identified, collaboration media associated with the collaborative session is retrieved” and “the pending action is identified based upon an analysis of the collaboration media”, because Motoyama does not teach parsing the alleged collaboration media to identify an action item. Rather Motoyama teaches, “parsing the action item data…..to determine to whom a task is assigned”. Motoyama, Para.165 which refer to Fig.30 describes how the meeting record data is generated. As stated in para.165, “If the meeting organizer changes the page that is displayed, the change will be synchronized across all participating devices so that the participating devices will display the same presentation data.  The decision items an action items that are displayed may be updated at any point during the meeting”. 
In short, any action items that are generated during the collaboration session already identify the pending action.  Consequently, the pending action(e.g., the action items of Motoyama) are not identified based upon an analysis of the collaboration 
In reply to a); Firstly, para.25 of Applicant’s specification defines the term “collaboration media” as any media generated during a collaboration session, for example, text, audio, video, images, slides and so on.
Motoyama, para.153, teaches the device management system upon conclusion of the meeting saves data relating to the meeting. The data maybe pertain to any attributes of the meeting. Example data includes, name, a type, a data of the meeting, duration, attendees of the meeting, data items used during the meeting, etc.  The data may be saved by the document manager in a database used by the device management system.  The data includes content generated during the meeting by the meeting participants.
Motoyama, Fig.30, para. 166, teaches presenting during the meeting action items and decision items that can be dynamically updated.  The action items maybe updated to reflect a task assignment, where the “What”, “by When”, and “Who” fields maybe updated.  
Therefore, Motoyama teaches collaboration media since text is being generated during the meeting, ie task assignment of “What”, “by When”, and “Who” fields are being filled in and updated and teaches “pending action”, the “What” under Action Items is the task assignment.

[0167] Meeting system 122 coordinates the assigned action items with corporate communication and scheduling system 120.  Accordingly action item and other meeting information may be automatically and seamlessly be integrated into a user's schedule.  FIG. 31 is a flow diagram 3100 that depicts an approach for extracting and setting up task information, according to an embodiment.  In step 3102, meeting system 122 extracts action item related information.  For example, meeting system 122 may automatically parse the action item data at the conclusion of a meeting to determine to whom a task is assigned.  In step 3104, meeting system 122 sets up the tasks to be performed with the target date for each person that has been assigned a task.  For instance, meeting system 122 may send the action item information, including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task, to corporate communication and scheduling system 120.  In response, corporate communication and scheduling system 120 updates the schedule of the person to whom the task is assigned by adding the task to the person's schedule.  Adding the task to the person's schedule may include, but is not limited to, setting periodic or other automatic reminders to remind the person of the tasks due date, adding the task description to the calendar on the date that it is due, and adding the task to a to-do list for the person.
	Motoyama, para.167, teaches at the conclusion of the meeting, the meeting system extractions action item related information(ie the What, by When, and Who data), and parses the action item data to determine to whom a task is assigned for scheduling.  The meeting system may send the action item information(ie the What, by When, and Who data) to the scheduling system including data identifying the person who is assigned the task, the target date for completion of the task, and a description of the task.
Therefore Motoyama teaches, “in response to the collaborative session being identified, collaboration media associated with the collaborative session is retrieved”, since  at the conclusion of the meeting, the meeting system retrieves the action item related information(interpreted as the collaboration media, ie text of “What”, “by When”, and “Who”) for scheduling.
the pending action is identified based upon an analysis of the collaboration media”, firstly, the applicant’s specification is silent to what is considered to be “analysis/analyze”, during patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the broadest reasonable interpretation  of “analysis/analyze”, which is to examine or separation of a whole into parts, see Appendix Merrian-Webster definition of analysis.
Motoyama teaches the meeting system that extract then parses the action item information(ie the What, by When, and Who data)  to determine who is assigned the task, target date, and description of the task. One ordinary skill in the art would interpret the extraction and parsing of the action item information as “ analysis/analyzing” because the meeting system is examining and discovering  and separating the action item information  to determine who is assigned the task, target date, and description of the task. Note that  under action items there are multiple boxes to fill in for Who, by When, and What, therefore there are multiple tasks that are being assigned to potentially different people.
Therefore Motoyama also teaches, “the pending action is identified based upon an analysis of the collaboration media” since the meeting system extracts the action item related information and parses the action item data/information(ie analyzing of the collaboration media in particular the text of Who, by When, and What for different task) 
The applicant further argues
In short, any action items that are generated during the collaboration session already identify the pending action.  Consequently, the pending action(e.g., the action items of Motoyama) are not identified based upon an analysis of the collaboration media, as claimed.  Rather, the action item is entered into the collaboration media by a user using the displayed illustrated in Fig.30.  There is no need to separately analyze the alleged collaboration media for a pending action since the pending action has already been identified upon the generation of the collaboration media.
The Examiner disagrees, Motoyama does not teach, the action items is being entered into the collaboration media by a user using the display of Fig.30, rather Motoyama teaches collaboration media(text of Who, by When and What for the different task) is being entered into the different action item fields. 
Pertaining to applicant’s argument that there is no need to separately analyze the alleged collaboration media for a pending action since the pending action has already been identified upon the generation of the collaboration media, is unpersuasive because in order for the meeting system to identify the person(s) who is assigned the task, the target date for completion of the task, and a description of the task, the text(entered information on the GUI of Fig.30) of the action items has to be analyzed to separate who, by when, what, a particular person(s) is assigned to a particular task(s).
b) The Examiner provides circular reasoning and there is no motivation to combine the prior art because Hatoun already teaches task assignment to a particular user and the identification of task therefore the secondary reference to address an issue 
In reply to b); In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has provided reasoning and motivation to combine the teaching of Chakra in view of Hatoun of a collaborative system for assignment/handing off of task for completion with the teaching Motoyama of extraction and parsing of meeting information for task assignment in order to provide the predictable result of extraction and parsing of meeting information such as the action item information(Who, By When, What) for task assignment and handing off task to other users for completion.  One ordinary skill in the art would have been motivated to combine the teachings in order to provide a system for task assignment from meeting information for collaborators to collaborate on tasks.
Pertaining to the argument that Hauton already teaches task assignment to particular user and the identification of task, therefore the secondary reference to address an issue that already has been addressed by the first reference is not obvious is not persuasive, even though  Hauton teaches task assignment and identification of 
c) As per claim 33, Chakra does not teach “in response to determine a user input indicating an availability of the user is not received within a specified period of time subsequent to the user input, a second message is sent to the second participant indicating continued unavailability of the user”, Appeal Brief, pg.12,
In reply to c); Chakra, para.40, teaches the absence manager receives absence notification from the absentee.  The notification can include specification of the beginning of the absence, termination of the absence period, delegate candidate. Para. 41, teaches that the auto-respond component can be activated to notify co-workers of the leave of absence. Para.44, teaches absence manager functionality can be accessed through a pull-down menu which includes a context menu that present an option to active an out of office, Fig.4, element 416 shows the activation of the out of office.
Therefore given the teaching of Chakra’s teaching of activation of out of office and notification to coworkers that the user is absent, it is obvious to one ordinary skill in the art that when the user activates the out of office for the time period of absence and does not deactivate the out of office after returning from the absence(in response to determine a user input indicating an availability of the user is not received within a specified period of time subsequent to the user input), that the out of office messages will continue to notify coworkers of the users unavailability(a second message is sent to the second participant indicating continued unavailability of the user).
d) As per claim 31 and 34, the applicant argues that claim 31 and 34 stand and fall together with claim 26 and that the additional reference of Oikawa does not cure the argued deficiencies and further the proposed combination of reference would not yield the claimed invention, Appeal Brief pg.13.
In reply to d);  See a) above analysis, and in further the arguments pertaining to Oikawa fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
e) As per claim 35, Norwood does not teach “the determining the completion time includes determining a probability percentage that the user will be able to complete the pending actions within a period of time”, because Norwood teaches “percent completion of tasks”(ie what percentage of the assigned tasks have been completed), in contrast to the claimed limitation recite a percentage reflective of a determined probability of whether a user can complete the task within a period of time,  Appeal Brief, pg.14.
In reply to e); Norwood, Fig.11, elements 506 and element 514, para.58 reproduced below
[0058] In other embodiments, the invention is a user interface (or method of  operating) for a network-server computerized task management database that  again simultaneously presents, on a single user interface screen (often on a  remote client device) a worker name, and various task information items pertaining to the various tasks assigned to the worker.  This task information may contain items (on a per task basis) such as a task name, a task start date, a task due date, a task expected date, a task priority number, a task percent completed number and, of course, the very important task latest comment field.  As before, this task latest comment field may contain, upon mouseover or clicking, a history of the various communications between the worker and at least one manager of this worker.  This task comments field may be magnified or extended on this single user worker estimated task completion date, task due date, and hours worked history. 
The claims recites “probability percentage”, but does not limit the “probability percentage” to any particular percentage, therefore a percentage of 100 can be interpreted as the “probability percentage”. 
Norwood, para.58 teaches worker estimated task completion date, which is the date that the task is estimated to completed, it is obvious to one ordinary skill in the art that task completion means 100% of the task is completed, therefore Norwood teaches there is an estimate that 100% of the task is to be completed by a certain date, therefore teaches a probability percentage(estimating completion, ie 100%) that the user will be able to complete the pending action within a period of time(by a certain date).
f) As per claim 36, the applicant argues that claim 36 stand and fall together with claim 26 and that the additional reference of J’Maev does not cure the argued deficiencies and further the proposed combination of reference would not yield the claimed invention, Appeal Brief pg.14-15.
In reply to f);  See a) above analysis, and in further the arguments pertaining to J’Maev fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Backhean Tiv/Primary Examiner, Art Unit 2459   
                                                                                                                                                                                                     Conferees:

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.










Appendix

    PNG
    media_image2.png
    1777
    1200
    media_image2.png
    Greyscale